 

--------------------------------------------------------------------------------

 



Exhibit 10.2




SUPPLY  AGREEMENT


This Supply Agreement (“Agreement”) is effective as of August 17, 2006
(“Effective Date”) and is entered between Titan Tire Corporation, an Illinois
corporation with its principal place of business in Des Moines, Iowa ("Titan")
and Deere & Company, a Delaware corporation, with its principal place of
business in Moline, Illinois (“Deere”), acting through its affiliate and
business unit: John Deere Construction & Forestry Equipment Company Unit: John
Deere Dubuque Works, 18600 South John Deere Road, Dubuque, IA 52001-9757 and
Business Unit: John Deere Davenport Works, P.O. Box 4198, Davenport, IA
52808-4198.


The above listed business units are individually a “Deere Affiliate” and
collectively the “Deere Affiliate.”  The terms of this Agreement shall apply to
the purchase of Products by any Deere Affiliate unless the Deere Affiliate and
Titan agree otherwise.  The purchase order will act as a signature of the Deere
Affiliate accepting the terms of this Agreement.  Deere shall retain the primary
responsibility for administering this Agreement.


By mutual agreement of Deere and Titan, this section may be amended to include
other affiliated corporations and business units of Deere.


WHEREAS, Deere wishes to purchase certain Products, as hereinafter defined,
manufactured by Titan which will then be incorporated into wholegoods equipment
or sold as replacement parts by Deere and its dealers.


WHEREAS, Titan wants to sell Deere the Products that Titan manufactures.


NOW THEREFORE, the parties agree as follows:


1.           PRODUCTS - As used herein, the term "Products" shall mean those
tires and parts listed on Attachment 1, attached hereto and incorporated herein
by reference and to any other products  which may be added to Attachment 1 by
Deere and Titan from time to time by mutual agreement.


2.           PURCHASES - Titan agrees to sell to Deere and Deere agrees to buy
from Titan, ** set forth in Attachment I, subject to the ** by JD dealers or
customers.  The ** shall be marked clearly on Attachment I.   Deere will release
orders to Titan.


3.           TERM - This agreement will commence as of the Effective Date and
will continue for five years from the date of signing, contingent upon
satisfactory performance of contractual terms and conditions by Titan and
subject to the provisions of Section 21.  This agreement may be extended for a
mutually agreeable period of time by written agreement of both parties; provided
that both parties advise one another in writing six months prior to the
expiration extended period.  The terms and conditions of this agreement would
apply to any extension or renewal.

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 

4.           FORECASTS AND ORDERS - Purchases under this Agreement shall be made
against specific written purchase orders submitted by Deere to Titan from time
to time during the term of this Agreement.  Any forecast for products provided
by Deere shall not be considered orders for Products, shall be used by Titan for
general corporate planning purposes only, and may be disregarded by  without
prior notice to Titan.  Forecast orders do not constitute a contractual
obligation on Titan or Deere’s part unless the parties have agreed otherwise in
writing.    Deere  shall issue a ** firm schedule along with an ** tentative
schedule.  The tentative schedule shall be revised monthly and reconfirmed by
Deere.  Deere will deliver to Titan orders for Products on order formats
utilized by Deere which will specify the quantity of each Products ordered and
the date by which the product must be provided to said Deere facility.  The
order shall constitute a binding commitment by Deere  to purchase the Products
specified therein on the terms and conditions herein.  **


5.           DELIVERY - Titan shall deliver the Products ordered to the
designated Deere facility,  or its designee on the delivery date set forth in
the order.  Time is of the essence in delivering Product.  If a Product will not
be delivered on or before the delivery date specified in the order, Titan must
immediately notify the applicable Deere  facility that it will not be delivered
in a timely manner.


6.           FREIGHT - The Products shall be shipped FOB Titan facilities to
designated Deere location and on a carrier designated by Deere.  Deere will
be  liable for all such transportation expenses.  In the event that a late
delivery if Titan’s responsibility, Titan may be liable for expedited freight
premiums incurred to meet Deere factory production schedules.


7.           PACKAGING - Titan shall package the Products so that the Products
will not be damaged or destroyed in transit.  As to each  Product shipment,
Titan must include a packing list specifying  the Product number(s), the
quantity of each Product, the order number, release number, and/or blanket
purchase order number, if applicable, and any other information Deere requires.


8.           PRICING - During the term of this Agreement, the price of these
products shall be the applicable price set forth in Attachment I, except as
otherwise provided herein.  Prices  are  based on Titan's material costs
**.  Titan’s material surcharge cost calculations will become part of this
Agreement, and will be detailed in Attachment #2.  These costs will be reviewed
**.  Titan will provide any documentation requested relating to any
adjustment.  Titan will provide Deere with its adjustment request no later than
**


9.           PAYMENT - Invoices will be delivered by Titan to the Deere facility
involved, Attention:  Accounts Payable or such other address designated by
Deere.  This invoice will reference the order number, release number, Product
number(s), quantity of each Product, proper price for each Product, total price
and any other information requested by Deere.  Payment terms are net thirty (30)
days.

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 

10.           QUALITY/DEFECTS - If any Product or Other Product sold to Deere is
defective in material or workmanship, or does not conform to Deere’s
specifications/quality requirements, Titan agrees, at its sole cost, to repair
or replace the defective Product or Other Product.


11.           PRODUCT INDEMNITY - Titan agrees to defend, hold harmless and
indemnify Deere, its subsidiaries and affiliates, their officers, directors,
employees and agents from and against any and all claims or suits, including
costs and attorneys' fees arising from any act or omission of Titan relating to
defective material or workmanship.  Titan's obligation hereunder shall not
extend to claims whereby the Products acquired by Deere from Titan were modified
or altered or misused by Deere, its subsidiaries and affiliates, their officers,
directors, employees or  agents or if the Product was primarily designed by
Deere and to the extent that said modification or design or misuse caused the
loss or damage.  Titan's obligation hereunder shall not extend to any claims
other than those expressly stated.


12.           ENTIRE AGREEMENT - The terms of this agreement will supersede any
conflicting or inconsistent terms contained in orders or attachments to this
agreement and the terms and conditions of this agreement shall apply to all such
orders placed by Deere.


13.           AMENDMENTS - This agreement may be amended only by a written
document signed by the parties which states that it is intended to amend this
agreement.


14.           SEVERABILITY  - The invalidity or unenforceability of any term of
this agreement shall not affect the validity and enforceability of this
agreement or any of its other terms, and this agreement and such other terms
shall be construed as though the invalid or unenforceable term(s) were not
included herein.


15.           ASSIGNMENT - Neither party shall assign any rights, delegate any
duties or subcontract any work under this Agreement without the other party’s
prior written consent and any attempt to do so is void and has no effect.  No
assignment shall relieve the assigning party of its obligations under this
Agreement.


16.           BINDING EFFECT - This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.


17.           NOTICES - All notices required to be given to a party under this
Agreement are to be delivered to the following addresses, or any other addresses
designated by the parties by notices delivered in accordance with this section:
If to Titan: Titan Tire Corporation, 2345 E. Market Street, Des Moines, IA 50317
and if to Deere: Deere & Company, 3400 80th Street, Moline, Illinois 61265 Attn:
President of the Construction & Forestry Equipment.

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 

Any notice required of permitted under this Agreement is to be given in writing
and is deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) upon confirmation of receipt by fax by the party to be notified;
or, (c) deposit with a reputable overnight courier, prepaid for overnight
delivery addressed as set forth in this section and upon confirmation of
delivery by said courier.


18.           LAW - This agreement shall be governed by and construed in
accordance with the internal law of the State of Illinois.


19.           FORCE MAJEURE - Neither party shall be responsible to the other
party for any delay in or failure of performance of its obligations under this
agreement to the extent attributable to causes beyond its reasonable control,
including but not limited to, acts of God, fires, floods, strikes, acts of any
government or delays by carriers, provided that the party affected thereby gives
the other parties prompt notice of the occurrence of any event which is likely
to cause any such delay or failure and of  its best estimate of the length of
any delay and possibility that it will be unable to resume performance; and
provided further that said affected party shall use its best efforts to
expeditiously overcome the effects of the event and to resume performance.


20.           DEFAULT PROVISIONS -  If during this agreement, Titan's quality
deteriorates significantly Deere may find Titan in default and give notice to
cure as discussed below.  If after the notice Titan has not responded within 60
days, then Deere may terminate its purchase obligations in whole or in part
without further liability.  Under this provision, Deere would be required to
provide written notice to Titan sixty (60) days within  the default outlining
said default and its causes for termination.  If during that sixty (60) day
period, Titan addresses Deere’s default to Deere’s satisfaction, there will be
no default.  If  during this agreement, Deere does not make its payments
according to the terms of this Agreement, Titan may find Deere in default and
terminate its obligations in whole or in part without further liability.  The
failure of a party at any time to require performance by another party in no way
affects its right to require such performance at any time thereafter.  In
addition, no waiver by any parts of the breach of any provision hereof shall
constitute a waiver of any subsequent breach of the same provision, or any
breach of any other provision.


21.           REMEDIES CUMULATIVE - Each of the rights and remedies of the
parties set forth in this agreement shall be cumulative with all other such
rights and remedies, as well as with all rights and remedies of the parties
otherwise available at law or in equity.

 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by duly authorized representatives the day, month and year first
above written.






TITAN TIRE CORPORATION
DEERE & COMPANY
   
 /s/ TITAN TIRE CORPORATION
 /s/  DEERE & COMPANY




 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 



ATTACHMENT I


**



Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.
 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT II




**
 
 
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of
1934.   Such portions are marked by a series of asterisks.



